—Proceeding pur*716suant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.